DISMISS; and Opinion Filed July 3, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01009-CV

                              AJANI REESE, Appellant
                                       V.
                        HIGHLAND PARK APARTMENTS, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-03315-E

                              MEMORANDUM OPINION
                           Before Justices Bridges, Brown, and Nowell
                                    Opinion by Justice Brown

       On March 8, 2019, appellant filed his brief on the merits. Deeming the brief deficient, we

directed appellant to file an amended brief no later than April 8, 2019 and subsequently extended

that deadline to May 28, 2019. To date, however, the amended brief has not been filed.

       Our letter directing appellant to file the amended brief by April 8, 2019 cautioned appellant

that failure to file the brief could result in the appeal being dismissed without further notice. See

TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c). Accordingly, we dismiss the appeal. See id. 38.8(a)(1),

43.3(b),(c).



                                                   /Ada Brown/
181009F.P05                                        ADA BROWN
                                                   JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 AJANI REESE, Appellant                              On Appeal from the County Court at Law
                                                     No. 5, Dallas County, Texas
 No. 05-18-01009-CV         V.                       Trial Court Cause No. CC-18-03315-E.
                                                     Opinion delivered by Justice Brown,
 HIGHLAND PARK APARTMENTS,                           Justices Bridges and Nowell participating.
 Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 3rd day of July, 2019.




                                               –2–